Citation Nr: 1100129	
Decision Date: 01/03/11    Archive Date: 01/11/11

DOCKET NO.  04-12 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for bilateral ear disorder, to 
include otitis media and cholesteatoma.  


REPRESENTATION

Veteran represented by:	California Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

C. Ferguson, Counsel



INTRODUCTION

The Veteran had active service from November 1979 to May 1988.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2002 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.

The Board previously denied this claim in February 2006 and 
September 2009.  

By way of procedural background, it is noted that the Veteran 
appealed the February 2006 Board decision to the U.S. Court of 
Appeals for Veterans Claims (Court) and, in November 2007, the 
Court issued a Memorandum Decision which set aside the portion of 
the Board's February 2006 decision which had denied service 
connection for a bilateral ear disorder and remanded that issue 
for further proceedings consistent with the Memorandum Decision.  

In August 2008, the Board remanded the issue for further 
evidentiary development and, in September 2009, again denied the 
claim.  The Veteran then appealed that decision to the Court.  
The Veteran, through his representative, and the Secretary of 
Veterans Affairs (the parties) submitted a Joint Motion for 
Remand (Joint Motion) in August 2010.  In an August 2010 Order, 
the Court granted the motion, vacated the September 2009 Board 
decision, and remanded the case to the Board for further 
appellate review.  This case now comes to the Board following the 
Court Order.    

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran when 
further action is required.


REMAND

In the August 2010 Joint Motion for Remand, the parties indicated 
that the Board's September 2009 decision lacked adequate reasons 
or bases for denying the Veteran's claim.  The parties specified 
that the Board had erred in failing to make proper competency 
determinations regarding the Veteran's lay testimony, i.e., his 
statement relating that he was treated for ear infections in 
service with ear drops and has had ear problems since that time.  
The parties also instructed the Board to determine whether an 
additional medical nexus opinion was necessary so that the 
examiner could consider the Veteran's lay evidence prior to 
rendering an opinion, if the Board determined that the Veteran, 
as a layperson, had provided competent and credible evidence that 
his ear disorder had its onset in service or was related to 
service.  The parties further instructed the Board to attempt to 
obtain the service treatment records from a military dispensary 
in Neu Ulm, Germany, from the time period of February 1, 1983, to 
December 31, 1985, if the records were missing as contended by 
the Veteran.  

In consideration of the foregoing, the Board has reviewed the 
evidentiary record.  Upon careful review of the service treatment 
records (STRs) contained in the Veteran's claims folder, the 
Board finds no indication that there are missing records for the 
period from February 1983 to December 1985, as contended by the 
Veteran.  The Board observes that there are several STRs during 
the period specified by the Veteran which show treatment for 
medical disorders at the U.S. Army hospital in Neu Ulm, Germany.  
For example, an entry dated December 20, 1985, notes that the 
Veteran was treated at the medical facility in Neu Ulm, Germany 
for an unrelated medical disorder involving his right finger.  An 
earlier treatment record dated December 3, 1985, also shows 
treatment for another unrelated medical matter at the medical 
facility in Neu Ulm, Germany.  The Board additionally recognizes 
that a DA Form 3349, Physical Profile Board Proceedings, dated in 
January 1986 notes the medical treatment facility as the U.S. 
Army hospital in Augsburg, Germany, and is included in the claims 
folder.  While not specifically a treatment record, this record 
includes a diagnosis of an unrelated medical disorder (i.e., a 
fractured right index finger) and is during the time period as to 
which the Veteran contends that his records are missing.  

Because the Veteran's STRs contain entries/records during the 
period specified by the Veteran showing treatment for various 
medical disorders at the U.S. Army hospital in Neu Ulm, Germany, 
the Board is satisfied that the claims folder contains all 
records pertaining to any treatment the Veteran received at that 
medical facility during his period of active military service.  
The Board accordingly finds that a remand to attempt to obtain 
any additional STRs is not necessary.  

Nonetheless, the Veteran was advised in a September 2010 letter 
that his case had been received by the Board, and that he had 90 
days to submit any additional argument or evidence in support of 
his appeal.  The Veteran was also provided with a 90-Day Letter 
Response Form, which delineated his options for submitting 
additional evidence and/or argument in connection with his 
appeal, at that time.  The Veteran signed and returned the 90-Day 
Letter Response Form and submitted additional evidence and 
argument, which included photographs of his ears taken in March 
2009 and a 10-page letter in support of his appeal, in November 
2010.  He further indicated that he wanted his case remanded to 
the agency of original jurisdiction (AOJ) for review of the newly 
submitted evidence.  

Because the Veteran has specifically asked to have his case 
remanded, and has declined to provide a waiver of his right to 
have the AOJ review the additional evidence in the first 
instance, the Board must remand this case for its due 
consideration and the issuance of a Supplemental Statement of the 
Case (SSOC) reflecting such consideration with respect to the 
issue on appeal.  See generally 38 C.F.R. § 20.1304(c).

The Board will make competency and credibility determinations 
regarding the Veteran's lay testimony relating the onset of his 
ear problems to service and continuing thereafter, and will 
discuss whether another medical nexus opinion is warranted, in a 
future decision, if necessary.  

Accordingly, the case is REMANDED for the following action:

The Veteran's claim should be readjudicated 
with consideration of any evidence and 
argument received since the July 2009 SSOC, 
to particularly include the evidence 
submitted by the Veteran in November 2010.  
If any benefit sought on appeal remains 
denied, the Veteran and his representative 
should be provided with an SSOC that contains 
notice of all relevant actions taken, 
including a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue.  An appropriate 
period of time should be allowed for response 
by the Veteran and/or his representative.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration, if in order.

This case is REMANDED to ensure due process.  The Veteran has the 
right to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



____________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision of 
the Board of Veterans' Appeals is appealable to the U.S. Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a final decision of the 
Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) 
(2010).

